DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 10-18 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 10-18 are directed to a glass–based article while the originally presented claims are directed to a method.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 10-18 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over HESS et al. (US 3,287,200) in view of FREDLEY et al. (US 3,223,501).

Fredley teaches an apparatus for thermally strengthening a glass sheet. Fredley teaches a first heat sink surface (see figure 20); a second heat sink surface separated from said first heat sink surface by a gap between the heat sink surfaces (see figure 20); a gas feed structure positioned to be able to feed a gas to the gap (col. 14 lines 54-64). Fredley teaches that that the convection accounts for approximately 80% of the heat removed and conduction and radiation accounts for the remainder (col. 17 lines 65-67) and that the conduction accounts for a moderate amount of cooling of the glass while radiation accomplishes very little cooling (col. 14 lines 62-64). Therefore it is expected that conduction accounts for the remaining approximately 20% of heat removed, which overlaps with the claimed range of more than 20% since the term “approximately” includes values that are above 20%.
It would have been obvious to one of ordinary skill in the art to use the apparatus and method of Fredley in the method of Hess because Fredley teaches that this method eliminates contact of the glass sheet with any solid object and therefore avoids deformation or marring of the glass surface (col. 2 lines 2-14).
Regarding claims 2 and 3, Hess does not teach removing any portion of the thermally strengthened glass sheet.

Regarding claim 5, Hess teaches the thermally strengthened glass article comprises a thickness and a DOC 0.15 to 0.23 times the thickness of the thermally strengthened glass article (col. 2 lines 35-40) which overlaps with the claimed range of greater than or equal to 0.17 times.  
Regarding claim 6, Hess teaches chemically strengthening the thermally strengthened glass sheet comprises generating a surface CS of at least 40,000 psi (col. 3 lines 26-28), which is 2.75 × 105 MPa and falls into the claimed range of about 700 MPa or greater, while maintaining the DOC.  
Regarding claim 7, Hess teaches chemically strengthening the thermally strengthened glass article comprises generating a chemically strengthened region that extends from a first surface of the glass-based layer to a DOL that is at least 1 micron thick (col. 2 lines 19-20) which incorporates the claimed range of greater than or equal to about 10 micrometers.  
Regarding claim 8, Hess teaches chemically strengthening the thermally strengthened glass article comprises immersing the thermally strengthened glass sheet in a molten salt bath comprising KNO3 (col. 1 line 50).  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over HESS et al. (US 3,287,200) in view of FREDLEY et al. (US 3,223,501) as applied to claim 1 above, and further in view of AMIN et al. (US 2014/0370302).
Hess as modified by Fredley teaches a method for strengthening glass sheets. Hess teaches the molten salt bath has a temperature in the range at or above 750 °F (col. 6 lines 9-10), which is 398 °C, and overlaps with the claimed range of from about 380 °C to about 430 °C.  Hess teaches a salt bath comprising KNO3 (col. 1 line 50).
Amin teaches a method of chemically strengthening glass in a bath comprising KNO3, NaNO3, and LiNO3 separately or in combination (para. 0064). Therefore it would have been obvious to one of ordinary skill in the art to try a molten salt bath comprising KNO3 and NaNO3 because Amin teaches that it is a known equivalent for a bath of KNO3 (para. 0064).

Response to Arguments
Applicant's arguments filed August 2, 2021 have been fully considered but they are not persuasive. Applicant argues that Fredley does not teach transferring thermal energy from the glass sheet to a heat sink by conduction across a gap that is free of solid or liquid matter. The rejection has been modified to be in view of the Fredley’s embodiment of using gas cooling which would transfer thermal energy from the glass sheet to a heat sink by conduction across a gap that is free of solid or liquid matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741